UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6861


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARCUS SIFFORD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:96-cr-00134-FDW-2)


Submitted:    January 20, 2009              Decided:   January 27, 2009


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcus Sifford, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus   Sifford    appeals         the    district    court’s      order

granting his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006), and reducing his sentence to 185 months

of imprisonment.        Sifford had contended that he was entitled to

a   151-month     sentence    pursuant        to    Amendment   706    of    the   U.S.

Sentencing Guidelines Manual (“USSG”), which lowered the base

offense levels for drug offenses involving cocaine base.                            See

USSG   §   2D1.1(c)     (2008);    USSG       App.    C   Amend.     706.    We     have

reviewed the record and Sifford’s contentions on appeal and find

that     the    district   court    did       not     abuse   its     discretion      in

declining to grant a further reduction in Sifford’s sentence.

See United States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004).

Accordingly, we affirm for the reasons stated by the district

court.      See United States v. Sifford, No. 3:96-cr-00134-FDW-2

(W.D.N.C. May 13, 2008). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the   court   and          argument   would    not   aid    the

decisional process.

                                                                             AFFIRMED




                                          2